As filed with the Securities and Exchange Commission on August 18, 2011 Registration No. 333-171112 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROSPER MARKETPLACE, INC. (Exact name of registrant as specified in its charter) Delaware 73-1733867 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Amended and Restated Prosper Marketplace, Inc. 2005 Stock Plan (Full title of the plans) Sachin Adarkar,Esq. General Counsel 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 Copies to: Keir D. Gumbs,Esq. Covington & Burling LLP 1201 Pennsylvania Avenue, NW Washington, DC 20004 (202) 662-6000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-acceleratedfiler¨ (Do not check if a smaller reporting company) Smallerreportingcompanyx EXPLANATORY NOTE Pursuant to Item 512(a)(3) of Regulation S-K, this Post-Effective Amendment No. 1 (this “Amendment”) to the Registration Statement on Form S-8 (Registration No. 333-171112) filed with the Securities and Exchange Commission (the “Commission”) on December 10, 2010 (the “Registration Statement”) deregisters 8,553,657 shares of common stock, par value $0.001 per share, of Prosper Marketplace, Inc. (“Common Stock”), which were registered under the Registration Statement but remain unsold (the “Remaining Shares”).Concurrently with the filing of this Amendment, the registrant is filing a new Registration Statement on Form S-8 (the “New Registration Statement”), which registers 12,104,532 shares of Common Stock, including the Remaining Shares.In accordance with Instruction E to the General Instructions to Form S-8 and interpretations of the Division of Corporation Finance of the Commission, the portion of the registration fee allocable to the Remaining Shares, which the registrant paid to the Commission in connection with the original filing of the Registration Statement, is carried forward to the New Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized in the City of San Francisco, California, on August 17, 2011. PROSPER MARKETPLACE, INC. By: /s/ Christian A. Larsen Christian A. Larsen Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Name Title Date /s/ Christian A. Larsen August 17, 2011 Christian A. Larsen Chief Executive Officer (principal executive officer); Director /s/ Kirk T. Inglis August 17, 2011 Kirk T. Inglis Chief Financial Officer (principal financial and accounting officer); Chief Operating Officer /s/ James W. Breyer August 17, 2011 James W. Breyer Director /s/ Lawrence W. Cheng August 17, 2011 Lawrence W. Cheng Director /s/ Jerome Contro August 17, 2011 Jerome Contro Director /s/ Court B. Coursey August 17, 2011 Court B. Coursey Director /s/ Tim Draper August 17, 2011 Tim Draper Director /s/ Nigel W. Morris August 17, 2011 Nigel W. Morris Director
